Citation Nr: 0313087	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  92-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for bipolar disorder with history of psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1979 to August 
1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating decision 
of the Department of Veterans Affairs (VA), Medical and 
Regional Office Center in Los Angeles, California (RO).  The 
Board remanded this case in October 1994 and March 2000 for 
development of the record.  The case has now been returned 
for appellate consideration.


FINDINGS OF FACT

1.  The rating criteria effective prior to, and from, 
November 7, 1996, are equally favorable to the veteran.

2.  Since the effective date of the grant of service 
connection, manifestations of the veteran's bipolar disorder 
have been productive of occupational and social impairment of 
no more than reduced reliability and productivity, and or no 
more than considerable impairment of the ability to maintain 
effective or favorable relationships with people as well as 
no more than considerable industrial impairment.


CONCLUSIONS OF LAW

The criteria for an initial evaluation in excess of 50 
percent for bipolar disorder have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records and reports of VA examinations.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include VA examinations.  There is no identified probative 
evidence which remains outstanding.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the reasons and bases for 
its decisions, and the information and evidence necessary to 
substantiate the claim.  In particular, in a January 2003 
statement of the case, the veteran was notified of the VCAA 
and that the claim was determined based on the medical 
information of record.  The veteran was also notified of the 
evidence necessary to substantiate her claim, as well as VA 
development activity.  Both the December 1996 supplemental 
statement of the case (SSOC) and November 1998 SSOC also set 
out the applicable laws and regulations.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA.

A rating decision in January 1992 granted service connection 
for bipolar disorder with history of psychosis, and assigned 
a disability evaluation of 10 percent, effective August 28, 
1991.  The veteran appealed the initial assignment of the 10 
percent rating.  A rating decision in December 1996 increased 
the schedular rating for the service-connected psychiatric 
disability, characterized as manic depressive reaction, to 30 
percent, effective August 28, 1991.  In November 1998, the RO 
increased the schedular rating for bipolar disorder, 
depressed, to 50 percent, effective from November 1, 1996.  
In a May 1999 rating decision, the RO granted a claim for an 
earlier effective for the 50 percent rating for bipolar 
disorder, depressed, from August 28, 1991.

The veteran underwent a VA neuropsychiatric examination in 
October 1991.  She complained of nervousness around people, 
including family, and long periods of confusion and 
frustration.  She reported she had been depressed.  A history 
of hospitalization the previous May and July for depression 
and psychotic behavior, respectively, was noted.  She was on 
psychiatric medication.   She indicated she also had loss of 
appetite and decreased interest, and possibly saw lights or 
heard echoes.  On mental status examination, she did not seem 
depressed, but cried while talking about her psychiatric 
problems.  She denied having any psychotic symptoms on the 
day of examination.  The diagnoses included bipolar disorder 
with history of psychosis.    

VA outpatient treatment records dated from March 1995 to 
October 1996 show that the veteran received ongoing 
psychiatric treatment.  The treatment records show that 
overall, the veteran reported doing fine.  She reported 
feelings of depression.  She was anxious.  She denied hearing 
voices.  She was alert and cooperative.  She did state on 
several occasions that she felt paranoid and had difficulty 
trusting other people.

The veteran underwent a VA psychiatric examination conducted 
on November 1, 1996.  She complained of nervousness, 
depression, and of having auditory hallucinations.  She also 
stated that she felt suspicious and paranoid.  The veteran 
stated that she has been unable to work.  She stated that she 
cannot work around people and is suspicious that they are 
looking at her or talking about her.  Sometimes she has tried 
to work part-time when she can do it, but she felt that she 
was unable to be around other people.  Mental status 
examination revealed no speech impediment.  There was no 
formal thought disorder.  Her affect was intense and 
inappropriate.  She admitted to auditory hallucinations and 
paranoid ideas.  She stated that she could not watch 
television due to paranoid delusions.  She felt that when she 
went out people looked at her in strange ways and that they 
are talking about her.  She had auditory hallucinations that 
usually tell her things that have sexual content and are very 
repulsive.  She had no suicidal or homicidal ideations.  She 
was fully alert and oriented to time, person, and place.  Her 
memory was grossly intact.  The diagnosis was bipolar 
disorder, depressed.  The examiner assigned a global 
assessment of functioning (GAF) score of 45.   The examiner 
stated that because of the veteran's paranoia, inability to 
trust others, auditory hallucinations, and mood changes, she 
has been unable to maintain a job.   

In VA outpatient treatment records dated from November 1996 
to April 1997 the veteran continued to report that she was 
doing fine.  She denied hearing voices.  She was alert and 
cooperative.  

In September 1997 the veteran underwent a VA psychiatric 
examination by the same VA examiner who conducted the 
November 1996 examination.  This time the examiner noted that 
the claims folder was not available for review prior to the 
examination.  The veteran complained of feeling suspicious, 
nervous, depressed, and of having auditory hallucinations.  
Overall, the veteran reported fewer symptoms of anxiety and 
feeling slightly better than before because of new 
medications.  Mental status examination revealed that there 
was no impairment to speech and no formal thought disorder.  
The veteran's mood was depressed.  Affect was intense and 
appropriate.  She reported having auditory hallucinations 
with the content of the hallucinations having sexual 
overtones.  This very much disturbed the veteran and made her 
feel anxious. However, she reported that she was having less 
frequent hallucinations and that she was slightly less 
depressed than before because of new medication.  She denied 
any suicidal or homicidal ideas.  She was fully alert and 
oriented to time, person, and place.  Her memory was grossly 
intact and her insight was fair.  The diagnosis was bipolar 
disorder, depressed.  A GAF score of 45 was assigned.  The 
examiner explained that the GAF score had not changed because 
although the veteran did work part-time as a receptionist, 
she continued to have auditory hallucinations, and this 
interfered with her ability to be with many people.  The 
examiner felt that there was impairment in reality testing 
and serious symptoms such as paranoid ideas, auditory 
hallucinations, and severe impairment in functioning in an 
occupational area.  It was stated that the veteran also 
exhibited severe impairment in relationship with others and a 
significant difficulty socializing with others.         

In an August 2000 letter to the veteran, the RO requested 
that the veteran provide the names and addresses and dates of 
employment for all employers since service.  The veteran did 
not respond to this request.

The veteran underwent a VA psychiatric examination in 
September 2000.  Her chief complaint consisted of depressing 
mood swings.  She stated that she continued to suffer from 
depression, which included crying spells which were less 
frequent, decreased sleep and concentration, and energy that 
is up and down.  She denied isolation, anhedonia, apathy, 
amotivation, or suicidal ideation.  She reported that she 
suffered from manias in the past, but not recently.  The 
manias included elation, hyperactivity, decreased need for 
sleep, racing thoughts, logorrhea and push of speech.  She 
denied spending sprees and hypersexuality.  The stated that 
she used to have auditory hallucinations, but none remained 
at the present time.  She did report a slight paranoia when 
she is in crowds, but she was able to cope with this by 
moving to a quieter place.  She denied Schneiderian first 
rank symptoms of psychosis.  She stated that since 1992 or 
1993, she has been working for the USDA doing clerical work.  

The examiner noted that the claims folder had been reviewed 
prior to the examination and that the psychiatric evaluations 
appeared to be consistent.  The psychiatric reports all 
indicated that the veteran suffered from some type of bipolar 
affective disorder, and that at one point there were 
hallucinations that accompanied the disorder.  It was noted 
that the veteran's current hobbies included working.  When 
asked how she got along with other people, she said "fine."  
Her typical day consisted of visiting with relatives, talking 
to neighbors and working.  

Mental status examination revealed that the veteran speech 
was intact and coherent.  Her mood was slightly dysphonic and 
her affect was appropriate.  She denied auditory or visual 
hallucinations and suicidal or homicidal ideation.  The 
examiner could detect a slight paranoid ideation.  The 
veteran denied ideas of reference, and symptoms of thought 
insertion, withdrawal, broadcasting and blocking.  No 
delusions were noted.  She was oriented to person, place and 
time and was alert.  Her memory was grossly intact in all 
spheres.  Her concentration was fair.  Abstractions were 
abstract.  Insight, judgment, and impulse control were fair.  
The diagnosis was bipolar affective disorder with mild 
psychotic symptomatology.  A GAF score of 72 was assigned.  
The examiner noted that the veteran's prognosis was fair to 
good.  It was noted that the veteran's symptomatology was 
consistent with mood swings.  At the present time, the 
veteran's depression and mania were both muted to a great 
extent due to the appropriateness of the medication that she 
was taking.  The examiner further explained that the GAF 
score of 73 indicates that on medication, the veteran is 
capable of functioning at most tasks in her workplace 
situation, and is capable of performing activities of daily 
living on a consistent basis.  In terms of the past level of 
the disability, when the veteran described her manic symptoms 
and depressions that were present before the given 
medications, her GAF would have been significantly lower.  
The examiner noted that at the present time, the veteran was 
employed and is employable and that there was minimal social 
and industrial impairment.  There was no limitation in the 
veteran's daily living.  With what the veteran was doing in 
terms of her clerical work, she appeared to be doing fairly 
well, and her disorder was at a very low level at the present 
time.  

VA psychiatry progress notes dated from November 1999 to 
January 2001 show that the veteran was followed for 
psychiatric treatment.  Overall, the records show that the 
veteran complained of occasional depressive symptoms.  She 
denied suicidal or homicidal ideation.  There was no 
psychosis.  Her mood was slightly anxious.  Her affect was 
appropriate and she was calm and cooperative on most visits.

VA psychiatry progress notes dated from March 2001 to January 
2003 show that the veteran's mood was slightly depressed.  
She stated on several occasions that she was doing fair.  She 
was alert and cooperative.  She stated that she felt paranoid 
sometimes.  She denied hearing voices.  There was no suicidal 
or homicidal ideation or psychotic symptoms.
   
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has made a distinction, however, between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service- connected condition. At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this appeal involves an original 
claim, the Board has framed the issue as shown on the title 
page.
 
Under the criteria for evaluating bipolar disorder that was 
in effect when the veteran filed her claim, assignment of a 
50 percent evaluation was predicated upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people. Further, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were considered to have 
been so reduced as to result in considerable industrial 
impairment. Assignment of a 70 percent evaluation was 
contemplated in cases in which the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired. The psychoneurotic symptoms were to have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain gainful 
employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represented three independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996). 

By regulatory amendment, which became effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 52702 
(1996). The revised regulations pertaining to the evaluative 
criteria for bipolar disorder are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. The veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the revised criteria for rating bipolar disorder, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

The evidence does not warrant a higher rating under either 
the old or new criteria.  The veteran has complained of 
depression, paranoia, trouble trusting others, and at times, 
auditory hallucinations.  Although a VA examiner who 
conducted the November 1996 and September 1997 VA 
examinations indicated that the veteran's bipolar disorder 
essentially left her unable to work, the objective evidence 
of record does not support this contention.  The veteran has 
variously reported that she has been unemployed as well as 
being employed part-time.  Attempts to correctly ascertain 
the veteran's employment history has not been successful as 
the veteran has failed to provide corroborating evidence.  
The veteran's bipolar symptomatology at the November 1996 and 
September 1997 VA examinations consisted of nervousness, 
depression, paranoia and auditory hallucinations, and her 
affect was inappropriate.  There was no formal thought 
disorder, or suicidal or homicidal ideations.  The veteran 
was fully oriented and her memory was grossly intact.  In 
November 1996, her GAF score was 45, which represents major 
social and/or industrial impairment, including an inability 
to work.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  However, on the most recent VA examination conducted 
in September 2000, the veteran reported that since 1992 or 
1993 she has worked part-time for the USDA and has continued 
to do so.  Subsequent VA outpatient treatment records and the 
September 2000 VA examination report indicate a substantive 
improvement in the veteran's bipolar symptomatolgy.  The 
veteran continued to complain of depressing mood swings, 
however, she stated that she no longer suffered from auditory 
hallucinations.  She continued to report slight paranoia when 
she was in crowds, however, she was able to cope by moving to 
a quieter place.  Specifically, the September 2000 VA 
examiner assigned a GAF score of 73 which contemplates no 
more than slight improvement in social or occupational 
functioning.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  There is no competent medical evidence showing 
disorientation to time or place, significant memory loss, 
obsessional rituals, delusions or hallucinations, nor near-
continuous panic affecting the ability to function 
independently, appropriately and effectively.  Moreover, the 
evidence does not show a severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or the ability to obtain or retain gainful 
employment.     

Thus, the Board finds that the preponderance of the evidence 
is against an increased rating for bipolar disorder under 
either the old rating criteria prior to November 7, 1996, nor 
under the old or new rating criteria for mental disorders 
from November 7, 1996.

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by the 
Court in Fenderson.  However, at no time since August 28, 
1991 has the veteran's bipolar disorder been productive of a 
disability warranting an evaluation higher than 50 percent.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2002).  
There is no showing that the veteran's service-connected 
bipolar disorder presents such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of any evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial evaluation in excess of 50 percent for bipolar 
disorder is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

